Citation Nr: 1013619	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1957 to 
March 1959, and from October 1961 to May 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO denied the Veteran's service 
connection claim for a stomach disability; the Veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

2.  Evidence obtained since the last final rating decision in 
June 2002 is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and it 
does raises a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that most recently denied 
the Veteran's service connection claim for a stomach 
disability is final.  38 U.S.C. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Evidence received since the June 2002 rating decision is 
new and material, and the Veteran's service connection claim 
for a stomach disability is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

The Veteran's service connection claim for a stomach 
disability was initially denied by the RO in a June 1970 
rating decision on the basis that evidence did not show a 
stomach disability.  The Veteran was notified of that 
decision in the same month, but did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

The Veteran has subsequently filed to reopen his claim on a 
number of occasions, but his claims have been repeatedly 
denied, including by a December 1998 Board decision and by an 
August 1999 rating decision.

Prior to the March 2005 rating decision on appeal, the 
Veteran was most recently denied by a June 2002 rating 
decision.  The Veteran was notified about the denial that 
same month, but he did not appeal and that decision therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Since the June 2002 rating decision is final, the Veteran's 
service connection claim for a stomach disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the June 2002 rating decision, the evidence of 
record included service treatment records, statements from 
the Veteran, private treatment records, and VA treatment 
records.  The Veteran has maintained since his initial denial 
in 1970 that he developed a stomach problem in service 
following surgery for appendicitis in 1958 while stationed in 
Korea; and he has repeatedly contended that his stomach 
problem has continued to the present day.  The Veteran was 
also treated by Dr. Ford for gastritis during the 1990s.

Since June 2002, additional evidence has been submitted, 
including private treatment records, VA treatment records, 
and Social Security Administration (SSA) records.  The 
Veteran again submitted the records from Dr. Ford showing 
treatment for gastritis during the 1990s, but these records 
were already considered by the June 2002 rating decision and 
are therefore not considered to be new evidence.  

However, the VA treatment records which were received had not 
been previously reviewed and they are therefore considered 
new.  These records show complaints of, and treatment for, 
conditions including dyspepsia and irritable bowel syndrome.  
It is unclear whether these complaints/conditions are related 
to the Veteran's time in service, but the essence of the 
Veteran's claim has always been that he has pain and problems 
in the stomach and abdominal area.  

As a lay person, the Veteran is considered competent to 
report symptoms that he is capable of sensing such as stomach 
pain, but he is not medically qualified to prove a matter 
requiring medical expertise and therefore could not actually 
diagnose a disability of the stomach.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

That being said, it is recognized that a Veteran's 
identification of the benefit sought does not require any 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 
232, 256-57 (2007) ("It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission").  As such, a claimant may identify the benefit 
sought by referring to a body part or system that is 
disabled or by describing symptoms of the disability.  See 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Given that the Veteran has alleged "stomach" problems, the 
Board concludes that the VA treatment records showing 
problems in the stomach/abdominal region are material in that 
they addressed the reason his claim was initially denied, 
namely that the Veteran did not have a current disability of 
the "stomach".  

While these records do not explicitly diagnose a stomach 
disability, the new records evidence a possible stomach 
condition; and the presence of these complaints preclude the 
conclusion that no current stomach disability exists.  It 
reasonably follows that the new evidence provides a 
reasonable possibility of substantiating the Veteran's claim, 
and the Veteran's claim of entitlement to service connection 
for a stomach disability is therefore reopened.



ORDER

New and material evidence having been received, the Veteran's 
service connection claim for a stomach disability is 
reopened; and, to that extent, the Veteran's claim is 
granted.


REMAND

The Veteran contends that he has a stomach disability that 
began while he was in the military.

Service treatment records demonstrate that the Veteran 
complained of abdominal pain while in service and eventually 
had an appendectomy in July 1958.  A March 1959 health record 
shows a notation of "constipated."  The Veteran was 
discharged from service in March 1959 and his separation 
examination shows that the abdomen/viscera area was 
clinically evaluated as normal, and no defects were noted 
with regard to the digestive system.  Additionally, the 
Veteran specifically denied having had stomach, liver, or 
intestinal trouble upon separation from service.

The Veteran reenlisted in October 1961 and served until May 
1962.  

An October 1961 health record shows that the Veteran 
complained of chronic constipation.  Colace tablets were 
prescribed, and a subsequent treatment note shows that it was 
recommended that he continue use of his medication and 
Metamucil, and that he increase his water intake.

A 1961 health record shows that the Veteran complained of 
"stomach (illegible)" when his bowels didn't move, and he 
indicated that since his 1958 appendectomy he could not have 
a bowel movement without a laxative.  He was advised to break 
his laxative habit and to start on Metamucil.

A January 1962 consultation report shows that the Veteran 
complained of trouble with constipation as long as he could 
remember, indicating that he did not have a bowel movement 
unless he took a laxative.  He also described some cramps 
when constipated.  It was also noted that he drank very 
little water, and an impression of chronic constipation, 
functional with laxative habit, was given.

A February 1962 medical clinic note shows that he was better 
on Metamucil, with normal bowel movements and no cramps.  

On a report of medical history, completed in February 1962, 
the Veteran noted that he had never had stomach, liver, or 
intestinal trouble.  A March 1962 treatment note shows that 
the Veteran complained of constipation again and Metamucil 
was prescribed.

Following service, the Veteran first began reporting stomach 
problems in March 1970, although no medical treatment records 
accompanied that assertion.

In April 1979, the Veteran was admitted for alcohol treatment 
after complaining that he needed help to stop drinking.  No 
stomach complaints were voiced at that time.  It was noted in 
a December 2002 VA treatment record that the Veteran had a 
history of alcohol abuse that included five inpatient 
admissions for detoxification.

In the early 1990s, the Veteran was seen for treatment by Dr. 
Ford who assessed him with gastritis; and more recently, VA 
treatment records show treatment for irritable bowel syndrome 
(IBS) and for symptoms such as dyspepsia.

In this case, the Veteran has complained of stomach problems 
stemming from his appendectomy in 1958.  However, it is also 
noted that after his claim was denied in 1970, the Veteran 
did not again assert stomach problems until 1993 following 
treatment for gastritis.  The Veteran continues to assert 
stomach problems, and is currently being treated for IBS and 
dyspepsia.  However, it is unclear whether these current 
complaints, or even the Veteran's earlier diagnosis of 
gastritis, are the result of the Veteran's time in military 
service.

Where medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
December 2008 to the present.

2.  Then, schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file, 
and a complete rationale should be 
provided for any opinions expressed.  

The examiner should diagnose any current 
disability that might be described by a 
lay person as a "stomach condition" and 
the examiner should take note of the 
Veteran's past treatment for gastritis, 
IBS, and dyspepsia.  

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that any "stomach condition" either 
began during or was caused by the 
Veteran's military service.  The examiner 
should also discuss the role of alcohol 
addiction, if any, in any diagnosed 
disability.

3.  Thereafter, readjudicate the 
Veteran's claim for service connection 
for a stomach disability.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


